DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/2022.
Applicant's election with traverse of Species 1 in the reply filed on 8/30/2022 is acknowledged.  The traversal is on the ground(s) that the species search is non burdensome.  This is not found persuasive because the respective species have features that as of date are currently not obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "each end" in line 2; claim 2, "the connection elements" in line 2; claim 4, "the connection element" in line 3; claim 14, "each end" in line 2, “the direction” in line 6, “the layers” in line 6;  Appropriate correction is required.
Claim 8 recites “the dielectric elastomer converter module is single layered or multilayered”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear what the single layered module comprises as the embodiment elected includes multiple layers of the single module, or is a single layered module composed of at least two layers with a single compressible polymer in between?)   In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim 14 recites “adhesive bond serving both for fastening and force application and for electrical contacting”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there are more than two limitations that the adhesive bond is serving, so it is unclear which two the claim limitation is meant to apply, or is the listing to be considered an alternative grouping of two in the alternative (i.e. both for “fastening and electrical connection” or “for fastening and force application” or “for force application and electrical connection”?)  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 13-15 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heim (US 7537197); 
Claim(s) 5 and 14 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Heim as applied to claim 1 (as indefinitely understood) above, and further in view of Rodegheri (US 9695951); 
Claim(s) 9 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Heim as applied to claim 1 (as indefinitely understood) above, and further in view of McKnight (US 7892630); 

Heim discloses in claim 1: (see at least annotated figures 3M and 4C below)

    PNG
    media_image1.png
    644
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    273
    media_image2.png
    Greyscale

A valve actuator (410, 20 figure 3M and 4A-C) for a valve (such as an exhaust valve 412 for a combustion chamber 414, per Col 2 ln 35-40, Col 24 ln 33-40, and see figure 3M), comprising a dielectric elastomer converter module (22 per Col 2 ln 55-65, Col 3 ln 8-25, Col 6 ln 11-12 and a roll type EAP transducer Col 24 ln 35-36, and expanded at Col 25 ln 35-51) having two opposite ends (fixed at 1002, movable at 1004 figure 3M and figure 4A 27 and 28 respectively as applied to figure 3M), each end being provided with at least one connection element (27, 28) for coupling the valve actuator to a retaining part (at 1002/27) and an actuating part (at 1004/28) of the valve, respectively, characterized in that each end is connected to the respectively associated connection element via an adhesive bond (suitable adhesive Col 26 ln 1 – 20 and thus is bonded between 27/28 and polymer and electrodes together with 22, Col 25 ln 54 as the case may be.) 

Heim discloses in claim 2:  The valve actuator according to claim 1, characterized in that the connection elements are identical parts (27/28 are identical end parts.) 

Heim discloses in claim 3:  The valve actuator according to claim 1, characterized in that the dielectric elastomer converter module is electrically coupled to at least one connection element (as discussed above via electrodes which run through the connection via electrical race.) 

Heim discloses in claim 4:  The valve actuator according to claim 3, characterized in that the dielectric elastomer converter module is electrically connected to an electrical conductor track (i.e. via for example the wires 175-179 figure 4K of the embodiment of the rolled transducer) and/or an electrically conductive coating section of the connection element.

Heim discloses in claim 5:  The valve actuator according to claim 3, characterized in that the dielectric elastomer converter module is electrically coupled to the at least one connection element via a conductive paste section (i.e. the electrode conductive gel like grease Col 11 ln 59-Col 12 ln 6, provided for mixing with the elastomer such as silicon elastomer for the purpose of providing elastic flexibility during movement of the polymer) and/or an electrically conductive adhesive section. If it could be persuasively argued at some future unforeseen date that Heim does not explicitly disclose: the connection element has a conductive paste section for electrical connection to the electrodes; Rodegheri teaches: an electrically conductive adhesive connection (Col 9 ln 47-52) can be used to provide an electrical connection between the base of the bushing connection element and the stack (for the purpose of direct electrical connection to the electrodes of the eap.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Rodegheri for that of Heim, an electrically conductive adhesive connection as taught by Rodegheri to provide an electrical connection between the base of the bushing connection element of Heim as taught in Rodegheri and the stack, all for the purpose of providing a more direct electrical connection to the electrodes of the eap

Heim discloses in claim 6:  The valve actuator according to claim 1, characterized in that each of the connection elements has a coupling section (central portion of 27/28) for mechanical connection to the retaining part and/or to the actuating part of the valve (Col 27 ln 5-12, the end portions allow for mechanical connection as discussed to the actuating and retaining parts) 

Heim discloses in claim 7:  The valve actuator according to claim 1, characterized in that the connection element is substantially plate-shaped (cylindrical plate shaped at the top of 27/28), in particular wherein an adhesive surface (gap 29 Col 26 ln 65-67) is provided for forming the adhesive bond (adhesive glue is placed in the location gap for connecting the EAP to the end pieces.) 

Heim discloses in claim 8:  The valve actuator according to claim 1, characterized in that the dielectric elastomer converter module is single-layered or multilayered (i.e. multiple layers of at least two, the use of  “or” indicating alternative grouping under MPEP 2131.) 

Heim discloses in claim 9:  The valve actuator according to claim 1, characterized in that a modulus of elasticity of the connection element (i.e. the connection elements 27/28 are made of machine metal Col 26 ln 54-55, such as an aluminum (i.e. in the range of 70 to 80 Gpa) which is stiffer and thus…arguably) is [arguably] greater than a modulus of elasticity of the adhesive bond, in particular wherein the modulus of elasticity of the adhesive bond is [arguably] greater (i.e. stiffer) than a modulus of elasticity of the dielectric elastomer converter module (the polymer material of the EAP has an elastic modulus below about 100 MPa or about 0.1 Gpa, Col 5 ln 25-30, and this is variably less stiff must have a lower modulus of elasticity (E) than that of the connection element and arguably the adhesive that connects the two as would be arguably required to maintain an adequate flexible yet rigid connection between the two parts); But, Heim does not explicitly disclose: the modulus of elasticity of the adhesive bond is less than that of metal and greater than that of an electroactive polymer; although considering McKnight teaches: using a thermoset or thermoplastic polymer adhesive such as polyurethane (which has an E of about 0.7 to 1.4 GPa) for the adhesive of the electroactive polymer module (Col 8 ln 30-35, where a thermoplastic polymer adhesive can be used for the purpose of providing an adequate bonding adhesive that can provide adhesion and stress transfer between parts, id); 
It would have  been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the Heim adhesive as taught by the McKnight adhesive, a thermoplastic polymer adhesive having an elastic modulus of about 0.7 to 1.4 Gpa where such a thermoplastic polymer adhesive can be used for the purpose of providing an adequate bonding adhesive that can provide adhesion and stress transfer between parts. 


Heim discloses in claim 13:  The valve actuator according to claim 1, characterized in that a connection element body (linear guide 30 extending between the connection elements 27/28  to contain the spring 24 and maintain linear action without out of axis bending…Col 27 ln 40-50) of the connection element is made of an electrically non-conductive material (i.e. any suitable stiff material including wood, plastic etc…), in particular a ceramic material or a plastic material (in this case plastic.) 

Heim discloses in claim 14:  A valve actuator (410 figure 3M) for a valve (412), comprising a dielectric elastomer converter module (22 per Col 2 ln 55-65, Col 3 ln 8-25, Col 6 ln 11-12 and a roll type EAP transducer Col 24 ln 35-36, and expanded at Col 25 ln 35-51) having two opposite ends (fixed at 1002, movable at 1004 figure 3M and figure 4A 27 and 28 respectively as applied to figure 3M), each end being provided with at least one connection element (27/28) for coupling the valve actuator to a retaining part or an actuating part of the valve (as the case may be), respectively, characterized in that each end is connected to the respectively associated connection element via an adhesive bond (suitable adhesive Col 26 ln 1 – 20 and thus is bonded between 27/28 and polymer and electrodes together with 22, Col 25 ln 54 as the case may be), the elastomer converter module being formed from a plurality of stacked layers (as layered on one another seen in figure 4C), the (transverse) direction (at 1006) in which the layers lie one on top of the other being perpendicular (i.e. normal) to the direction (along 36 as pre-strained via spring 24 as discussed above) in which the elastomer converter module acts during operation, the adhesive bond serving both for fastening and force application (i.e. the adhesive bond must provide for adequate forcible connection between the connector portions 27/28 and the EAP module 22 for retraction and expansion) and for electrical contacting (the adhesive bond containing the electrical contacts for applying the electrical charge to the electroactive polymer and including a silicone rubber binder and conductive grease for electrode connection Col 11 ln 47-67); if it could be argued at some future unforeseen date that Heim does not explicitly disclose: the adhesive bond at the connection element is an electrical conducting material; Rodegheri teaches: an electrically conductive adhesive connection (Col 9 ln 47-52) can be used to provide an electrical connection between the base of the bushing connection element and the stack (for the purpose of direct electrical connection to the electrodes of the eap.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Rodegheri for that of Heim, an electrically conductive adhesive connection as taught by Rodegheri to provide an electrical connection between the base of the bushing connection element of Heim as taught in Rodegheri and the stack, all for the purpose of providing a more direct electrical connection to the electrodes of the eap

Heim discloses in claim 15:  A valve comprising a valve actuator according to claim 1, a first connection element being coupled to a retaining part (1002) and a second connection element being coupled to an actuating part (at 1004) of the valve (as discussed above.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753